Title: Census, [8 February] 1790
From: Madison, James
To: 


[8 February 1790]

   
   A six-month time limit was proposed to complete the census.


Mr. Madison said, that some states had been in the practice of taking a census, but to others it was a new business; and this consideration should demand a longer time. But there was another consideration—the marshal might die, during the time of transacting his business; the President must be made acquainted with this, and it would be some time before he could appoint a new marshal, and even after he had appointed him, that one might decline the appointment. All these circumstances should be taken into a view. It would require some time for the marshal to receive communications from his assistants, &c. He concluded, by stating that the time must either be short, and inconvenient to some states; or it may be long, and thereby convenient to others. Which, said he, is the most reasonable? If we give a reasonable time we incommode no state; but if the time is made too short, we certainly must incommode several states. It has been often repeated and proved, that six months is rather too short.
